Citation Nr: 1759043	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-22 062	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to December 1970 with combat service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case is currently under the jurisdiction of the VA RO in Indianapolis, Indiana.

The Board notes that the RO framed the increased rating for PTSD issue as a non-initial rating claim and set the date of claim as January 2009.  Upon review of the Veteran's January 2009 correspondence and given that it was submitted within one year of the initial rating decision granting service connection for PTSD, the Board finds that the Veteran has appealed the initial rating assigned for his PTSD and that the appeals period began August 2007.  This issue has been recharacterized above.

As the Veteran is challenging the initial disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has jurisdiction over the TDIU claim as a part of his increased rating claim.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment, with deficiencies in most areas, but without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 70 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the PTSD claim, the Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The AOJ sent an adequate notice letter to the Veteran in December 2007. All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

The Veteran was last examined for his PTSD in April 2015.  Since that examination, he submitted an October 2017 letter indicating that he has symptoms that were not otherwise reported.  However, as the Board is able to grant an increased rating of 70 percent based on those lay statements and there is no medical or lay evidence suggesting a worsening of his psychiatric disability beyond 70 percent, the Veteran's claim need not be further delayed by remand.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been initially evaluated as 50 percent disabling as of August 30, 2007 under Diagnostic Code 9411.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran was first examined in conjunction with his PTSD claim in January 2008.  At that time, he complained of hypervigilance, exaggerated startle response, avoidance of crowds and memories of his service in Vietnam, irritability with a short temper, restricted range of affect, generally sleeping well with some waking in the middle of the night, not liking crowds, and having difficulty making friends and getting to know and trust people.  He indicated that these symptoms made his 40 year marriage more difficulty, but that his wife "tolerated" him.  He indicated that he had a good relationship with his daughter and no communication with his son.  In addition to his ongoing symptoms, the Veteran reported experiencing episodes of depression with isolation, poor appetite and sleep, low energy, and anhedonia occurring about four to five times per year and lasting for approximately 3 days.  The examiner's mental status examination was normal other than a constricted affect, somewhat guarded attitude, and mildly impaired immediate memory.  The Veteran noted that he had occasional suicidal thoughts without current ideation or intent and no homicidal thoughts, hallucinations, or delusions.  He also reported being self-employed as an installer and salesman of home automation projects for the last 5-10 years.  The examiner diagnosed him with PTSD, chronic, mild to transient, and depressive disorder NOS.  She concluded that his psychiatric symptoms resulted in transient or mild and resulted in a decrease in work efficiency and ability to perform occupational tasks during periods of significant stress.

The Veteran was next examined for his PTSD in April 2009.  At that time, he complained of withdrawing from his family, occasional anger, sadness and depression, feeling numb most of the time, decreased appetite at times, and working better alone than with others.  He described his 41 year marriage as good, but could be better as he picked fights with his wife.  He also reported a strained relationship with his son, a better relationship with his daughter, a close relationship with his grandchildren, and getting along with people at church and fellow veterans.  Despite these relationships, the Veteran indicated that he did not feel close to anyone and that he buried himself in his work.  The examiner's mental status examination was normal other than flat affect, poor mood, partial insight, and sleep impairment including nightmares.  The Veteran denied any history of suicide attempts or homicidal thoughts, but did report that he had suicidal thoughts without intent or plan.  The examiner noted that the Veteran was self-employed and had lost less than one week of work due to PTSD in the prior year.  The examiner diagnosed the Veteran with chronic PTSD.  He further concluded the Veteran experiences moderate impairment in function due to his poor social interaction and avoidance of others.  This functional limitations required the Veteran to retire from his job and become self-employed so he could restrict his need to interact with others.  

The Veteran was most recently examined for his PTSD in April 2015.  At that time, he complained of depressed mood, anxiety, suspiciousness, chronic sleep impairment (nightmares and not sleeping through the night), disturbances of mood and motivation, irritability, hypervigilance, exaggerated startle response, loss of interest and appetite.  He indicated that his wife had passed away approximately 16 months earlier, but that he maintained a close relationship with a friend in Tennessee and getting together occasionally with a few nearby friends.  The examiner's mental status examination was normal other than a note that the Veteran was tearful at one point with otherwise normal affect and euthymic mood.  The Veteran reported some passive suicidal ideation after his wife's death but denied any current suicidal or homicidal ideation.  The examiner noted that he had retired from self-employment in 2010 and went to the Vet Center a couple times per month for counseling.  He diagnosed the Veteran with PTSD and adjustment disorder with depressed mood and found that the symptoms of these diagnoses overlapped.  He concluded that this resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, though generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  He further opined that there the Veteran's degree of dysfunction due to psychiatric symptoms had not changed appreciably since the last VA examination.  

The medical evidence also includes VA treatment records and Vet Center records showing the Veteran's diagnoses and counseling for symptoms that were not worse than or inconsistent with those recorded in the examination reports.  

In addition to the medical evidence, the Veteran, his late wife, and his daughter have provided written statements regarding his PTSD symptoms.  This lay evidence is also mostly consistent with the VA examination reports.  Significantly, an October 2017 letter from the Veteran indicates that he has remarried and that his wife has to remind him to eat and prompt him to shower.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his PTSD warranted an initial 70 percent evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with deficiencies in most areas.  Each of the three VA examiners found the Veteran had roughly consistent symptomatology.  The Veteran has consistently reported passive suicidal ideation, depression, strained and difficult relationships, social isolation, relying on his wife to prompt him to maintain his hygiene, and having to quit both his prior job and now his self-employment due to his difficulty being around people.  The effect of these symptoms is occupational and social impairment deficiencies in most areas.  The Board notes that the Veteran did work until 2010 and has maintained some relationships.  However, his ability to work was limited by his psychiatric symptoms and there are some indications that his relationships were less than effective, as he had difficulty with closeness and irritability.  Thus, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of an initial 70 percent rating.  

Although an increased rating of 70 percent is warranted, the evidence of record does not reflect symptoms of a severity to approximate the level of occupational and social impairment warranting a 100 percent disability rating.  Although the presence or absence of certain symptoms is not dispositive to the issue of the proper disability rating, the presence or absence of symptoms is useful in determining the severity of the condition.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or, memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported needing his wife to prompt him to shower, the evidence does not establish an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 100 percent.  Rather, while the evidence of record demonstrates significant impairment in occupational and social functioning, it does not show total occupational and social impairment to warrant an increased rating of 100 percent.  Indeed, although the Veteran has a limited number of social contacts, he has maintained a successful marriage until his wife passed away and then remarried and, at times, references other familial relationships as well as at least one close friendship.  A higher rating of 100 percent is not warranted at any time during the appeals period.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 70 percent initial rating, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's TDIU claim.  

VA has not obtained an opinion on the Veteran's employability relative to his service-connected disabilities.  As the current evidence of record is scant on whether the Veteran is unemployable due to his service-connected disabilities, the Board finds this claim must be remanded for a VA opinion.  

As this claim is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Indianapolis VA Medical Center and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  Provide the Veteran's claims file to an appropriate examiner.  The examiner must review the claims file and this must be noted in the opinion.  The Veteran may be recalled for examination if deemed necessary.

The examiner should address the functional effects that all of the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects. The examiner should consider the Veteran's occupational and educational history, but must not consider the Veteran's age or any nonservice-connected disabilities.

3.  After completing the above actions, the Veteran's TDIU claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


